DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 01/12/2021 has been considered by the Examiner and made of record in the application file.	

Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Doggett (US 2020/0219245 A1) discloses a process receives, with a processor, video content. Further, the process splices, with the processor, the video content into a plurality of video frames. In addition, the process splices, with the processor, at least one of the plurality of video frames into a plurality of image patches. Moreover, the process performs, with a neural network, an image reconstruction of at least one of the plurality of image patches to generate a reconstructed image patch. The process also compares, with the processor, the reconstructed image patch with the at least one of the plurality of image patches. Finally, the process determines, with the processor, a pixel error within the at least one of the plurality of image patches based on a discrepancy between the reconstructed image patch and the at least one of the plurality of image patches.
Schroers (US 2021/0304387 A1) discloses  pixel error detection system includes a hardware processor and a system memory storing a software code. The hardware processor is configured to execute the software code to receive an input image, to mask, using an inpainting neural network (NN), one or more patch(es) of the input image, and to inpaint, using the inpainting NN, the masked patch(es) based an input image pixels neighboring each of the masked patch(es). The hardware processor is configured to further execute the software code to generate, using the inpainting NN, a residual image based on differences between the inpainted masked patch(es) and the patch(es) in the input image and to identify one or more anomalous pixel(s) in the input image using the residual image.
However, Doggett, neither alone or in combination with Schroers, discloses “receive an input, the input including an image having a pixel anomaly, and an image data identifying a location of the pixel anomaly in the image; extract, using the predictive model, a global feature map of a global image region of the image, the pixel anomaly being located within the global image region; extract, using the predictive model, a local feature map of a local image region of the image, the pixel anomaly being located within the local image region, the local image region being smaller than the global image region; and predict, using the predictive model and based on the global feature map and the local feature map, a distraction level of the pixel anomaly within the image”.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665